                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


 DERRICK D. MCCANN,

        Plaintiff,                                                          ORDER
 v.
                                                                   Case No. 19-cv-989-jdp
 DANE COUNTY COURT SERVICES,

        Defendant.




 DERRICK D. MCCANN,
                                                                            ORDER
        Plaintiff,
 v.                                                                Case No. 19-cv-990-jdp

 CHILDREN HOSPITAL OF WISCONSIN
 COMMUNITY SERVICES,

        Defendant.




       Plaintiff Derrick D. McCann has filed two proposed civil complaints. Plaintiff seeks to

commence these lawsuits without prepayment of the filing fees pursuant to 28 U.S.C. § 1915. From

the affidavit of indigency plaintiff has submitted, I find that plaintiff is unable to prepay the fees and

costs of commencing these actions or to give security therefor.




       IT IS ORDERED that:

       1.      Plaintiff Derrick D. McCann ’s petition for leave to proceed without prepayment of

the filing fees is GRANTED.

       2.      No further action will be taken in theses cases until the court has screened the

complaints pursuant to 28 U.S.C. § 1915 to determine whether the cases must be dismissed because
the complaint is frivolous or malicious, fails to state a claim on which relief may be granted or seeks

monetary relief against a defendant who is immune from such relief. Once the screening process is

complete, separate order(s) will issue.

               Entered this 6th day of December, 2019.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
